Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 


Reasons for Allowance
	Claims 1 and 3-19 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites “… a controller;  a non-transitory computer-readable storage medium configured to store operation codes for the controller to perform operations; and a buffer configured to temporarily store data between a host device and the non-transitory computer-readable storage medium through control of the controller, wherein the operations comprise monitoring a foreground buffer usage rate of the buffer in response to a command of the host device and adjusting a foreground buffer capacity for the command in the buffer, based on the monitored foreground buffer usage rate, wherein the adjusting of the foreground buffer capacity comprises decreasing the foreground buffer capacity when the foreground buffer usage rate exceeds a threshold value”
Prior arts from Arita (US 20030095560 A1) teaches decreasing one buffer area and increase the other when usage rate of one is higher than the other and it also teaches using usage rate threshold value to prioritize transmitting and partially emptying a buffer to avoid capacity overflow of a buffer. Prior arts from Nishizono (US 20080052537 A1) teaches increasing buffer size when usage of the buffer increases. Prior arts like MAEDA et al. (US 20130054913 A1) teaches decreasing ‘multiplicity of partial processes set for all RLUs’ i.e. decreasing operation/application throughput when buffer usage exceeds threshold value.
decreasing buffer size/capacity if the buffer usage rate exceeds threshold value as the limitation in amended claim 1 teaches ‘wherein the adjusting of the foreground buffer capacity comprises decreasing the foreground buffer capacity when the foreground buffer usage rate exceeds a threshold value’.
Also, prior art do not teach the limitation in independent claim 13 that recites ‘wherein the buffer management circuit increases the background buffer capacity when a foreground buffer usage rate of the buffer exceeds a threshold value’  and is therefore allowed.
Independent claim 19 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 3-12 are dependent on claim1 and are therefore allowed due at least to this dependence. 
Claims 14-18 are dependent on claim 13 and are therefore allowed due at least to this dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.



/M.S.H/Examiner, Art Unit 2138      

/SHAWN X GU/
Primary Examiner, AU2138